DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 58 and 60-65 are pending in the application.  Claims 1-57, 59, 66 and 67 are cancelled.  
Priority
This application is a continuation of U.S. Patent Application No. 15/534,838, filed June 9, 2017, which is the U.S. National Stage entry of PCT/US2015/065286, filed December 11, 2015, which claims priority to U.S. Provisional Patent Application No. 62/090,869, filed on December 11, 2014, and to U.S. Provisional Patent Application No. 62/166,883, filed on May 27, 2015.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Claim Objections
	Claim 65 recites the term “Hyrogenation”, which appears to be a misspelling.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 58 and 60-64 are rejected under 35 U.S.C. 102(a)(2) as anticipated by JIANG (WO 2016070816 A1; effective filing date 05 Nov 2014; WO 2016070816 A1 (US 2017/0355696 A1 - English equivalent- referred to herein as indicated; cited previously) in view of WALTER (Molecular Cancer Therapeutics 2011 10 (11 Supplement) C189-C189, p. 1-2; referred to herein as Walter 2011) as evidenced by WALTER (Cancer Discovery 2013 3(12):1404-1415; cited by Applicants; referred to herein as Walter 2013).
Regarding claim 58, Jiang teaches compound 29 (at p. 14, p. 61 of English equivalent) having the structure:
    PNG
    media_image1.png
    185
    212
    media_image1.png
    Greyscale
, which is a compound of formula II, where X is O, Q is C-R10, R10 is H and R9 is CH3.  The compound is demonstrated to be an inhibitor of EGFR activity, with a 194-fold (2519/13.0) selectivity factor for proliferation inhibition of H1975 cells bearing an EGFR L858R/T790M double mutation compared with LoVo cells expressing wt EGFR (see Table 1 p. 147).  This compound is identical with the compound of Example 1 (see the current specification p. 21, Table 1 p. 46 and antitumor results of p. 47).  The reference suggests in numerous instances that the compounds described therein may be useful for treating diseases or conditions meditated by EGFR Exon 19 deletion 
The reference does not specifically disclose treating a disease or disorder associated with a delE746-A750 activating mutant of EGFR.
Walter 2011 (throughout) discloses compound CO-1686, an orally available, mutant-selective inhibitor of EGFR that causes tumor shrinkage in non-small cell lung cancer (NSCLC).  Walter 2013 (p. 1406 Figure1) describes the structural formula of CO-1686: 
    PNG
    media_image2.png
    200
    206
    media_image2.png
    Greyscale
.  CO-1686 is a small-molecule selective EGFR inhibitor compound of the same class as the compound of formula II, and is designed to target the active-site cysteine of EGFR by irreversible modification of the cysteine sulfur upon reaction with a reactive acrylamide group (see: circled group in Figure 1 excerpt). Walter 2011 describes results of cell proliferation studies of NSCLC cells harboring the activating EGFR mutation del746-A750 as well as cells harboring the activating EGFR double mutation L858R/T790M (See excerpt: Results below).  It is noted that CO-1686 significantly suppresses tumor growth of H1975 xenograft cells (L858R/T790M) and also significantly suppresses tumor growth of HCC827 xenograft cells (delE746-A750).
A person of ordinary skill in the art at the time the application was effectively filed would have found it obvious, based on Jiang in view of Walter 2011 (as evidenced by Walter 2013), to try the selective EGFR inhibitor compounds of Jiang in a method of treating a del746-A750-mediated disease or disorder, as Walter 2011 demonstrates that small molecule inhibitors of this class, and operating through both the L858R/T790M variety (activity demonstrated by Jiang as discussed above) and del746-A750, providing strong motivation for trying the compounds of Jiang in a method for treating a del746-A750-mediated disease or disorder.

    PNG
    media_image3.png
    240
    841
    media_image3.png
    Greyscale

With regard to selection of compound 29 from among the mutant EGFR-inhibiting compounds disclosed in the cited prior art of Jiang, the Supreme Court has noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is…a person of ordinary creativity, not an automaton.” Id. at 1742.  When a person of ordinary skill is faced with “a finite number of identified, predictable solutions” to a problem and pursues “the known options within his or her technical grasp,” the resulting discovery “is likely the product not of innovation but of ordinary skill and common sense.” KSR, 127 S. Ct. at 1742.  In the instant case, a finite number of compounds able to selectively inhibit EGFR-activating L858R/T790M mutant cells are identified in the cited prior art, and these compounds are said in the reference to possibly be able to inhibit Exon19 deletion mutants of EGFR, providing motivation (especially in view of Walter 2011) for testing the compounds in the currently-claimed application, with a reasonable expectation of success.  Applicants were capable of pursuing these proposed solutions by merely screening the finite set of prior art-disclosed compounds demonstrated as having EGFR activating mutant inhibitor activity (according to Jiang Table 1), without any need to pick or choose any particular compound prior to carrying out screening of inhibitor candidates, by means well-within the skill level of an ordinary practitioner in the pharmaceutical arts at the time the application was effectively filed.  In this context, it is further noted that in vitro and/or in a tumor xenograft model.
	Regarding claims 60 and 61, the reference [0077] teaches a wide range cancers, including glioblastoma, which is a form of brain cancer.
Regarding claims 62-63, the reference [0081] teaches combination therapy comprising administration of the inventive compounds and a range of chemotherapeutic agents.
Regarding claim 64, the reference [0081] teaches combination therapy comprising administration of the inventive compounds and the different EGFR modulator cetuximab [Erbitux®].
Claims 65 appears to be free of the prior art.
Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive.
Applicants argue that there is no evidence in Jiang which suggests that any of the compounds disclosed by Jiang have any efficacy against a delE746-A750 activating mutant of EGFR.
In response to Applicant's argument that that there is no evidence in Jiang which suggests that any of the compounds disclosed by Jiang have any efficacy against a delE746-A750 activating mutant of EGFR, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Jiang does not provide direct evidence of efficacy against delE746-A750; however, as set forth above, the reference suggests in numerous instances that the inhibitors therein may be effective against exon19 deletion mutants of EGFR, of which delE746-A750 is an example. Walter 2011 demonstrates that there is precedent for compounds of this type to inhibit both the L858R/T790M mutant variety (activity demonstrated by Jiang) and delE746-A750 mutant variety, providing strong motivation for trying the compounds of Jiang in a method of treating a delE746-A750-mediated disease or disorder.  Accordingly, it is the combination of references that is used in the current rejection, not the individual teachings in isolation.

Applicants additionally argue that the compounds having a structure falling within the scope of formula II are effective against tumors having a delE746-A750 activating mutation, producing a 100% incidence of complete tumor regression at the completion of dosing.  In response to applicant's argument that the references fail to show certain features of Applicant’s invention (i.e., 100% incidence of tumor regression at the completion of dosing), it is noted that the features upon which applicant relies (i.e., % incidence of tumor regression) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/JOHN M MAURO/Primary Examiner, Art Unit 1625